DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6 and 21 - 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner acknowledges that terminal disclaimer and has withdrawn the double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1 – 6, 21, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al (US 2017/0082757, hereafter Kunkel) in view of Katsman et al (US 2010/0157061, hereafter Katsman).
As per claim 1, Kunkel discloses an off-road vehicle configured to travel on the off-road ground, comprising:
a satellite positioning module configured to output positioning data (¶ [0015]; the merging sensor 8 receives position data 12 of the vehicle 2 via a Global Satellite Navigation System (GNSS) receiver 10 which is in itself known, which describes for example the absolute position 76 of the vehicle 2 on a road 13 as indicated in FIG. 3);
an actual vehicle position calculation unit configured to calculate an actual vehicle position based on the positioning data (¶ [0015]; the merging sensor 8 receives position data 12 of the vehicle 2 via a Global Satellite Navigation System (GNSS) receiver 10 which is in itself known, which describes for example the absolute position 76 of the vehicle 2 on a road 13 as indicated in FIG. 3);
a sensor group configured to detect unevenness of the ground (¶ [0047]; From the data of the longitudinal acceleration sensor in combination with the velocity progression, conclusions can be drawn regarding uneven surfaces on the road);
a camera configured to capture the unevenness of the ground (¶ [0050]; a camera can also provide additional corresponding information);
a ground unevenness degree calculation unit configured to calculate a ground unevenness degree indicating an unevenness degree of the ground based on an input parameter (¶ [0047] – [0050]);

an unevenness-position data generation unit configured to associate the actual vehicle position with the ground unevenness degree to generate ground unevenness-position data (¶ [0015] – [0017] and [0045] – [0050]); and
a data storage unit configured to store the ground unevenness-position data (¶ [0064]).
As per claim 2, Kunkel discloses the off-road vehicle according to claim 1, wherein the sensor group an acceleration sensor configured to detect unevenness of the ground by detecting movement of the vehicle body in a vertical direction (¶ 47]).
As per claim 3, Kunkel discloses the off-road vehicle according to claim 1, further comprising a ground analysis unit configured to generate, based on the image data, an analysis result indicating the ground unevenness degree that includes the presence of a travel obstacle on the ground (¶ [0050]).
As per claim 4, Kunkel discloses the off-road vehicle according to claim 1, further comprising an unevenness distribution map information generation unit configured to generate ground unevenness distribution map information based on the ground unevenness-position data accumulated through off-road travel (¶ [0050]).
As per claim 5, Kunkel discloses the off-road vehicle according to claim 1, further comprising a communication unit configured to transmit the ground unevenness-position data to the outside via a communication line (¶ [0050] and [0063]).
claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
Further, Kunkel discloses a ground management system comprises:
an unevenness distribution map information generation unit configured to generate ground unevenness distribution map information based on the ground unevenness-position data transmitted from the off-road vehicle (¶ 50); and
a map information supply unit configured to transmit, in response to a request from a user terminal, the ground unevenness distribution map information to the user terminal (¶ 50).

As per claim 21, the off-road vehicle according to claim 1, wherein a plurality of the input parameters are set by the input parameter setting unit, and the input parameters are weighted according to the condition of the off-road ground (¶ 51).
As per claim 22, the off-road vehicle according to claim 1, wherein the selection of the input parameter by the input parameter setting unit is performed manually using a selection button.  
Regarding claim 25, arguments analogous to those presented for claim 21 are applicable for claim 25.
Regarding claim 26, arguments analogous to those presented for claim 22 are applicable for claim 26.



(s) 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al (US 2017/0082757, hereafter Kunkel) in view of Taylor et al (US 9,593,469, hereafter Taylor).
As per claim 23, the off-road vehicle according to claim 1.
However, Kunkel does not explicitly teach wherein the sensor group includes an inclination sensor configured to detect unevenness of the off-road ground forward of the vehicle by detecting inclination of the off-road ground forward of the vehicle body, and a proximity sensor provided at a lower portion of the vehicle body and configured to detect smaller unevenness of the off-road ground under the vehicle than the unevenness detected by the inclination sensor, by measuring a distance to the off-road ground.
In the same field of endeavor, Taylor discloses wherein the sensor group includes an inclination sensor configured to detect unevenness of the off-road ground forward of the vehicle by detecting inclination of the off-road ground forward of the vehicle body, and a proximity sensor provided at a lower portion of the vehicle body and configured to detect smaller unevenness of the off-road ground under the vehicle than the unevenness detected by the inclination sensor, by measuring a distance to the off-road ground (column 11 lines 1 – 21 and 30 – 42, and column 13 lines 40 - 50).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Kunkel in view of Taylor.  The advantage would be the improvement in driver assistance.
Regarding claim 27, arguments analogous to those presented for claim 23 are applicable for claim 27.

Claim(s) 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al (US 2017/0082757, hereafter Kunkel) in view of Taylor et al (US 9,593,469, hereafter Taylor) in further view of Breed (US 2005/0046584)
As per claim 24, Kunkel in view of Taylor the off-road vehicle according to claim 23.
However, Kunkel in view of Taylor does not explicitly teach wherein a plurality of the proximity sensors are provided at a lower portion of the vehicle at intervals in a traverse direction of the vehicle.
In the same field of endeavor, Breed teaches wherein a plurality of the proximity sensors are provided at a lower portion of the vehicle at intervals in a traverse direction of the vehicle (Figure 127; ¶ 2719).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kunkel in view of Taylor in further view of Breed.  The advantage would be a vehicle with better control systems.
Regarding claim 28, arguments analogous to those presented for claim 24 are applicable for claim 28. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487